Citation Nr: 0316654	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation for additional disability due to 
an anterior fusion at C4-C5, performed at the Temple, Texas 
VAMC on July 28, 1989, and as a result of treatment and/or 
failure to provide timely and proper treatment thereafter, 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel




REMAND

On February 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After the veteran has identified 
all VA and non-VA health care providers 
that have treated him for disabilities 
due to VA treatment, including an 
anterior fusion at C4-C5, performed at 
the Temple, Texas VAMC on July 28, 
1989, and as a result of treatment 
and/or claimed failure to provide 
timely and proper treatment thereafter 
and treatment relevant to the issue on 
appeal, including a second surgical 
procedure involving the cervical spine 
on May 18, 1990, the RO should obtain 
records from each health care provider 
he identifies.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine whether and to 
what extent he has additional 
disability due to an anterior fusion at 
C4-C5, performed at the Temple, Texas 
VAMC on July 28, 1989, and as a result 
of treatment and/or claimed failure to 
provide timely and proper treatment 
thereafter.  The claims folder must be 
made available to the physician for 
review and the report of examination 
must state the claims folder was 
provided and was examined in 
conjunction with the physical 
examination. 

The veteran contends that the claimed 
additional disabilities involve  his 
lumbar and cervical spine, both arms, 
and the right leg.  VA out-patient 
clinic records indicate that the 
veteran underwent another surgical 
procedure performed by VA on May 18, 
1990, apparently to improve upon the 
results obtained from the July 28, 1989 
cervical spine surgery.  (The Board has 
requested the hospital records relating 
to this second VA surgery-see paragraph 
#1 . above.)  The veteran also contends 
that he has high blood pressure and 
tremors as a result of the initial VA 
surgical treatment for his cervical 
spine disability or the failure to 
provide adequate follow-up treatment.  

The Board notes that effective October 
1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally 
have to be shown by the VA for a 
claimant to obtain compensation under 
the statute.  This amendment, however, 
does not apply to cases such as this 
one, filed prior to October 1, 1997.  
Under the former standard, which 
applies in this case and is more 
favorable to the claimant, it is only 
required that the facts, as shown by 
the evidence, establish that the 
veteran sustained additional disability 
as the result of medical treatment 
provided by VA.  See 38 C.F.R. § 3.358.  
In determining whether such additional 
disability resulted from a disease or 
injury or an aggravation of an existing 
disease or injury suffered as a result 
of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice 
to make the additional disability 
compensable in the absence of proof 
that it resulted from disease or injury 
or an aggravation of an existing 
disease or injury suffered as the 
result of...hospitalization, medical or 
surgical treatment.

In view of the foregoing, the 
physician's inquiry must be directed 
only to the question of whether VA 
medical or surgical treatment (by 
action or inaction) was the proximate 
cause of any "additional disability."  
However, additional disability may not 
be compensated if it was a necessary 
consequence of the treatment or if it 
was the continuance or natural progress 
of any pre-existing disease or injury 
for which such treatment was 
authorized.   
After determining the level of 
disability that may have pre-existed 
the July 28, 1989, ACF surgery, the 
physician must opine: Is it as least as 
likely as not that the veteran has 
additional disability (of the lumbar or 
cervical spine, both arms, right leg, 
high blood pressure or tremors) as the 
result of the July 28, 1989, ACF 
surgery, or treatment or failure to 
treat thereafter, which was not a 
necessary consequence or not the result 
of the continuance or natural progress 
of pre-existing disease or injuries for 
which the surgery was authorized.  In 
responding to the above question, since 
it is apparent that the veteran 
underwent a subsequent surgical 
procedure performed by VA on May 18, 
1990, apparently to improve upon the 
results obtained from the July 28, 1989 
cervical spine surgery (the Board has 
requested these records-see paragraph 
#1 above), if there is no current 
additional disability due to VA 
treatment as defined above, the 
examiner should also determine whether 
it is it as least as likely as not that 
the veteran had additional disability, 
as defined above, between the initial 
surgery in question (July 28, 1989) and 
the corrective surgery on May 18, 1990, 
based on a review of the relevant 
medical evidence in the claims file.  
If the examiner is unable to answer the 
latter question without resort to 
speculation, he or she should so state.  
If additional disability of any kind is 
found causally related to VA medical 
treatment or the failure to treat 
following the first surgery, to the 
extent that is possible, the examiner 
should quantify such additional 
disability (i.e. distinguish from any 
pre-existing condition).  

The examiner should conduct any studies 
or additional examinations that are 
deemed necessary to answer the 
questions presented.  A rationale with 
citation to the clinical record should 
be provided for any opinion expressed.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





